Citation Nr: 0622795	
Decision Date: 07/31/06    Archive Date: 08/10/06

DOCKET NO.  99-19 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependents Educational Assistance (DEA) 
benefits under 38 U.S.C.A. Chapter 35.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from February 1971 to 
February 1974.  He died in October 1998.  The appellant is 
his surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) 
from a March 1999 rating decision rendered by the Jackson, 
Mississippi, Regional Office (RO) of the Department of 
Veterans Affairs (VA).


FINDINGS OF FACT

1.  The cause of the veteran's death in October 1998 was 
adenocarcinoma of the cecum with liver metastasis.

2.  The veteran's adenocarcinoma of the cecum with liver 
metastasis was not present during service or manifested to a 
compensable degree within one year subsequent to his 
separation from service, nor is it shown to be related to his 
service.

3.  The veteran was service-connected for nodular 
lymphohistiocytic lymphoma due to exposure to Agent Orange, 
rated as 30 percent disabling, and also received a 
noncompensable (zero percent) disability rating for status 
post medial meniscectomy of the left knee, prior to his death 
in October 1998.

4.  Neither the service-connected nodular lymphohistiocytic 
lymphoma nor the service-connected status post medial 
meniscectomy of the left knee caused or contributed 
substantially or materially to cause the veteran's death.  


CONCLUSIONS OF LAW

1.  As adenocarcinoma of the cecum with liver metastasis was 
not a result of disease or injury incurred in or aggravated 
by service, and is not presumed to have been incurred during 
service, service connection for the cause of the veteran's 
death is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2005).

2.  The veteran's service-connected disabilities were neither 
the principal or contributory cause of his death.  
38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2005).

3.  The appellant is not entitled to receive a DEA allowance.  
38 U.S.C.A. § 3501 (West 2002); 38 C.F.R. § 3.807 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Entitlement to Service Connection for the Cause of the 
Veteran's Death 

The appellant contends that the veteran's service-connected 
nodular lymphohistiocytic lymphoma (non-Hodgkin's lymphoma or 
NHL), due to Agent Orange exposure, was a contributory cause 
of his death from cancer of the cecum.  After reviewing the 
record, the Board finds that the evidence does not support 
her contentions and service connection for the cause of the 
veteran's death is not warranted.


In a claim where service connection was not established for 
the fatal disability prior to the death of the veteran, the 
initial inquiry is to determine whether the fatal disorder 
resulted from disease or injury incurred in or aggravated by 
service.  The Board must determine whether the fatal disorder 
should have been service-connected.  See 38 C.F.R. § 3.312 
(2005).  Service connection is granted for a disability 
resulting from an injury suffered or disease contracted while 
in active duty or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty.  See 
38 U.S.C.A. § 1110 (West. 2002); 38 C.F.R. § 3.303 (2005).  
In addition, certain disorders - including malignant tumors -
- are presumed to have been incurred during service when 
manifested to a compensable degree within a specified time 
(usually, and for malignant tumors, one-year) following 
separation from service.  See 38 C.F.R. §§ 3.307, 3.309 
(2005).  Others, but not cecal adenocarcinoma, may be 
presumed service-connected based on Agent Orange exposure.  
38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.  Also, 
disability which is proximately due to or is the result of a 
service-connected disease or injury shall be 
service-connected.  38 C.F.R. § 3.310; Harder v. Brown, 5 
Vet. App. 183, 187 (1993).

In a claim where service connection is established for a 
disability prior to the death of the veteran, the initial 
inquiry is to determine whether the service-connected 
disability was either the principal or contributory cause of 
the veteran's death.  See 38 C.F.R. § 3.312 (2005).  A 
service-connected disability will be considered as the 
contributory cause of death when that the disability 
contributed substantially or materially to death, combined to 
cause death, or aided assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  See 38 C.F.R. § 3.312(c).

In this case, the veteran died in a VA hospital in October 
1998 after being admitted there with a history of 
constipation for 8 days.  The veteran's death certificate 
lists the immediate cause of his death as adenocarcinoma of 
the cecum with liver metastasis.  Based on the evidence, the 
cause of the veteran's death was not service-connected.  

The veteran's service medical records do not contain a 
diagnosis of adenocarcinoma of the cecum with liver 
metastasis and the veteran was not diagnosed with cancer of 
the cecum until many years following discharge from service.  
Additionally, it is not on the list of diseases presumed 
service-connected based on Agent Orange exposure, and the 
appellant has not submitted any competent evidence indicating 
that Agent Orange exposure caused the veteran's fatal 
adenocarcinoma of the cecum.

Prior to his death, the veteran was service-connected for 
nodular lymphohistiocytic (non-Hodgkin's) lymphoma due to 
Agent Orange exposure, with a 30 percent rating.  He also 
received a noncompensable (zero percent) disability rating 
for status post medial meniscectomy of the left knee.  The 
Board must now determine if either of the veteran's service-
connected disabilities was a contributory cause of the 
veteran's death, or proximately caused his fatal cecal 
adenocarcinoma with liver metastases.

It is neither contended nor shown that the service-connected 
status post medial meniscectomy of the left knee was a 
contributory cause of the veteran's death or of his fatal 
cecal adenocarcinoma.  Additionally, generally, minor 
service-connected disabilities, particularly those of a 
static nature or not materially affecting a vital organ, 
would not be held to have contributed to death primarily due 
to unrelated disability.  In the same category there would be 
included service-connected disease or injuries of any 
evaluation (even though evaluated as 100 percent disabling) 
but of a quiescent or static nature involving muscular or 
skeletal functions and not materially affecting other vital 
body functions.  38 C.F.R. § 3.312(c)(2).

There is some evidence that the veteran had had a recurrence 
of NHL in his groin in 1998, prior to his death.  Dr. F. 
indicated in an August 1998 note that the veteran had a 
"persistent lymph node in the right groin which likely 
represents persistent lymphoma."  The preponderance of the 
evidence, however, indicates that he did not have NHL at the 
time of his death.  NHL was not pathologically confirmed; the 
terminal hospital report states only that he had had a 
history of it; and the VA examiner who reviewed his chart in 
January 1999 indicated that the death summary described no 
current findings or evidence of recurrence of the veteran's 
lymphoma.  Moreover, even if the veteran did have NHL in 
1998, the preponderance of the evidence indicates that 
adenocarcinoma of the cecum with liver metastasis caused his 
death, and that NHL did not cause or contribute to his fatal 
adenocarcinoma or to his death.  

Dr. F. felt in June 1998 that the veteran's NHL had caused 
multiple liver lesions.  However, this was before liver and 
cecum biopsies were obtained in July and August 1998 
respectively.  These biopsies were proven pathologically to 
be adenocarcinoma in the liver and cecum respectively.  After 
the biopsies were obtained, the assessment became metastatic 
adenocarcinoma with a probable cecal primary in August 1998.  
Additionally, in September 1998, Dr. F. assessed metastatic 
colon cancer after noting that CT scan of the abdomen had 
revealed an increase in the number and size of liver masses 
with metastatic adenopathy and masses, and with an upper 
abdominal increase in mass in the right upper quadrant with 
perineal masses and adenopathy.

The October 1998 terminal discharge summary notes, moreover, 
merely a past history of NHL.  The death certificate does not 
list NHL as an underlying cause, and no doctor has opined 
that it caused or contributed substantially or materially to 
the veteran's death.  Dr. M. had opined in October 1998 that 
the veteran's bowel obstruction could be due to recurrent 
lymphoma, but his simultaneous statement that the bowel 
obstruction was likely due to the cecal mass (which had by 
then been identified as an adenocarcinoma) is probatively to 
the contrary.

The January 1999 VA medical opinion was negative concerning 
whether the veteran died from lymphoma and whether his 
lymphoma caused his adenocarcinoma.  That examiner had 
reviewed and discussed information in the veteran's chart, 
which is an indication that his opinion is reliable.  Prejean 
v. West, 13 Vet. App. 444 (2000).

Thus, the probative evidence indicates that lymphoma did not 
cause or contribute substantially or materially to the 
veteran's death.  On the matter of secondary service 
connection, there is no probative evidence that NHL caused 
cecal adenocarcinoma with liver metastases or made it worse 
and the VA examiner in January 1999 indicated that he knew of 
no relationship between adenocarcinoma of the cecum and NHL 
or chemotherapy for NHL.

As for the contention that the veteran's service-connected 
nodular lymphohistiocytic lymphoma was a contributory cause 
of his death, the death certificate does not indicate that it 
was, yet the death certificate form asked the certifying 
physician to indicate what caused the veteran's death and 
whether there were any other significant contributing 
conditions.  The lack of its mention in the death 
certificate, under these circumstances, suggests that it was 
not a contributory cause.  In addition, the terminal hospital 
reports do not indicate that it contributed to the veteran's 
death.  Although there is a remote possibility that lymphoma 
was present when the veteran died, this alone is not a 
sufficient basis upon which to grant service connection for 
the cause of the veteran's death.  Evidence that the veteran 
had NHL at the time that he died, in and of itself, would not 
be evidence that the NHL caused or contributed to his death 
in any way.

The probative evidence consists mainly of the January 1999 
examiner's statement that he knew of no relationship between 
either NHL or chemotherapy for it and cecal adenocarcinoma's 
development, the terminal hospital report, and the death 
certificate.  It all indicates that adenocarcinoma of the 
cecum with liver metastases was the sole cause of death and 
so it is against contributory cause from NHL.  Incidentally, 
there is no evidence that any NHL which might have been 
present was affecting any vital organ.  To the contrary, the 
VA medical examiner in January 1999 reviewed the veteran's 
chart and indicated that the veteran's death summary did not 
describe any current findings or evidence of recurrence of 
his NHL.  Consequently, debilitation from it per 
38 C.F.R. § 3.312(c) can not be assumed.

The Board acknowledges the sincere belief of the appellant 
and of the veteran's brother that the veteran's lymphoma 
contributed to his death from cancer of the cecum.  However, 
they have not demonstrated that they have the medical 
expertise that would render competent their statements as to 
the relationship between the veteran's cause of death and his 
service-connected disability.  Their opinions alone cannot 
meet the burden imposed by 38 C.F.R. § 3.312 with respect to 
the relationship between the death of the veteran and his 
disability.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); 
see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 

The appellant's representative stated in May 2005 that VA 
failed to review the death summary correctly.  However, the 
death summary indicates that in the hospital course, the 
initial impression was bowel obstruction most likely 
secondary to underlying carcinoma -- not lymphoma -- and that 
the veteran had a past history of NHL.  The best 
interpretation of the terminal hospital report is one adverse 
to the claim.

The evidence does not support a conclusion that either of the 
service-connected disabilities was a principal or 
contributory cause of the veteran's death.  Moreover, the 
evidence also shows that the post service manifestation of 
adenocarcinoma of the cecum with liver metastasis - which is 
the named cause of the veteran's death -- was in no manner 
related to service, or to an in-service event.  The Board 
therefore concludes that the preponderance of the evidence is 
against the appellant's claim for entitlement to service 
connection for the cause of veteran's death. 

II.  Entitlement to DEA benefits

The appellant seeks Dependents' Educational Assistance (DEA).  
Basic eligibility for DEA exists under 38 C.F.R. § 3.807(a) 
if the veteran:  (1) was discharged from service under 
conditions other than dishonorable, or died in service; and 
(2) has a permanent total service-connected disability; or 
(3) a permanent total service-connected disability was in 
existence at the date of the veteran's death; or (4) died as 
a result of a service-connected disability; or (if a service 
person) (5) is on active duty as a member of the Armed Forces 
and now is, and, for a period of more than 90 days, has been 
listed by the Secretary concerned as missing in action, 
captured in line of duty by a foreign Government or power.  

A permanent total service-connected disability was not in 
existence at the time of the veteran's death and he did not 
die as a result of a service-connected disability.  The issue 
of service connection for the cause of his death has just 
been adjudicated in the negative above, and the preponderance 
of the evidence indicates that the veteran did not have NHL 
at the time of his death.  Additionally, granting DEA 
benefits on the basis of permanent and total disability from 
NHL in existence on the date of death would require resort to 
pure speculation, given 38 C.F.R. § 3.340(b)'s (2005) 
reasonable certainty of continuation of total disability 
requirement and the veteran's death soon after discovery of 
metastatic adenocarcinoma of the cecum with liver metastases.  
38 C.F.R. § 3.807(a)(2) can not apply because the veteran is 
deceased.  Accordingly, entitlement to DEA benefits is 
denied.  See 38 U.S.C.A. § 3501 (West 2002); 38 C.F.R. § 
3.807 (2005).

VA's duties to notify and assist

VA is required to notify the claimant and his or her 
representative, if any, of (1) the information and evidence 
that is necessary to substantiate the claim; (2) what 
evidence the claimant is responsible for providing; (3) what 
evidence VA will attempt to obtain; and (4) the need to 
submit any evidence in her or his possession that pertains to 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159 (2005); See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).

VA has satisfied its duty to notify.  The RO met all of the 4 
requisite notification requirements for the cause of the 
veteran's death claim in an April 2004 document.  The RO also 
provided the appellant with the criteria for DEA benefits 
under 38 C.F.R. § 3.807 in the March 1999 rating decision and 
in the June 1999 statement of the case, satisfying the claim 
substantiation notice requirement.  It sent the appellant the 
provisions of 38 C.F.R. § 3.159 in the September 2004 
supplemental statement of the case, indicating to her what 
evidence she is responsible for providing and what evidence 
VA will attempt to obtain.  It told her to tell VA why she 
thinks its decision was wrong in April and September 1999.  
Plus, to the extent her DEA claim is derivative of her cause 
of death claim, VA told her to submit evidence in her 
possession in the April 2004 VCAA letter to her, and evidence 
relevant to the cause of the veteran's death claim -- which 
it asked her to provide in that letter -- could also be 
relevant to the DEA claim.  In May 2005, it told her she 
could submit additional evidence.  Thus, VA has met the 4th 
notice requirement with respect to the DEA claim.  The Board 
acknowledges that all of the above documents were sent to the 
claimant after the decisions that are the basis for this 
appeal.  In this case, however, the unfavorable RO decisions 
that are the basis of this appeal were already decided - and 
appealed -- by the time the current section 5103(a) notice 
requirement was enacted in November 2000.  The Court 
acknowledged in Pelegrini v. Principi, 18 Vet. App. 112, at 
120 (2004), that where, as here, the section 5103(a) notice 
was not mandated at the time of the initial RO decision, the 
RO did not err in not providing such notice.  Rather, the 
appellant has the right to content-complying notice and 
proper subsequent VA process, which she has received in this 
case.  Notice was provided before the last supplemental 
statement of the case.

The claimant has been provided with every opportunity to 
submit evidence and argument in support of the claim and to 
respond to VA notices.  There is no alleged or actual 
prejudice regarding the timing of the notification.  

Any deficiencies in VA's duties to notify the claimant 
concerning effective date or degree of disability are 
harmless, as the claims have been denied.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006). 

VA also has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In this case, VA obtained service medical records, 
VA medical records, the veteran's death certificate, lay 
evidence, and a medical opinion concerning the possible 
relationship between the service-connected non-Hodgkin's 
lymphoma and the adenocarcinoma of the cecum, to which the 
veteran's death was attributed.  VA has met its duty to 
assist.

For the reasons set forth above, and given the facts of this 
case, no further notification or assistance is necessary, and 
deciding the appeal at this time is not prejudicial to the 
claimant.


ORDER

Service connection for the cause of the veteran's death is 
denied.  

DEA benefits are denied. 



		
	MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


